Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-16-00519-CV

                                         Loren BREWER,
                                             Appellant

                                                 v.

                    SCHLUMBERGER TECHNOLOGY CORPORATION,
                Schlumberger N.V. a/k/a Schlumberger Limited, and Jose Salazar Jr.,
                                            Appellees

                   From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 14-09-53692-CV
                          Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: January 11, 2017

APPEAL DISMISSED FOR WANT OF JURISDICTION

           This is an attempted appeal from a trial court’s summary judgment order in favor of

appellees Schlumberger Technology Corporation, Schlumberger N.V. a/k/a Schlumberger

Limited, and Jose Salazar Jr. (“Schlumberger”). The clerk’s record was filed October 7, 2016.

Our review of the clerk’s records shows appellant Loren Brewer filed a notice of appeal in which

he contends he is appealing the “FINAL SUMMARY JUDGMENT” signed May 12, 2016. After

reviewing the clerk’s record, it appears Brewer brought suit against, and served: (1) Schlumberger

Technology Corporation; (2) Schlumberger, N.V. a/k/a Schlumberger Limited; (3) Rig Relocators,
                                                                                      04-16-00519-CV


LLC; (4) Rig Relocators; and (5) Jose Salazar Jr. The record shows the trial court granted summary

judgment in favor of the Schlumberger entities by order signed May 12, 2016. On that same date,

by separate order, the trial court granted summary judgment in favor of Salazar. However, we can

find no order, judgment, or other document disposing of the claims against Rig Relocators, LLC

and Rig Relocators. We recognize Schlumberger contends these last two entities were never

served, but the documents in the record suggest otherwise.

       Accordingly, based on our review of the record, it appears there is no order or judgment in

this case disposing of Brewer’s claims against Rig Relocators, LLC or Rig Relocators. Thus, the

summary judgments rendered in favor of the Schlumberger entities and Salazar are interlocutory.

In other words, there is no judgment or order — or series of judgments or orders — disposing of

all the claims and parties in this case. This court rendered a show cause order on November 21,

2016, requiring Brewer to file a written response in this court on or before December 21, 2016,

showing cause why this appeal should not be dismissed for want of jurisdiction. We advised

Brewer that if he failed to satisfactorily respond within the time provided, the appeal would be

dismissed. See TEX. R. APP. P. 42.3(c). Brewer did not file a response and no supplemental clerk’s

record has been filed showing this court has jurisdiction.

       Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes of all

pending parties and claims in the record. Id. In this case, there is no final judgment in the clerk’s

record, and we have found no authority permitting an interlocutory appeal from partial summary

judgment orders in the circumstances presented here. See Tex. A&M Univ. Sys. v. Koseoglu, 233
S.W.3d 835, 840 (Tex. 2007) (holding appellate courts have jurisdiction to consider interlocutory

orders only if statute explicitly provides such jurisdiction).



                                                 -2-
                                                                                04-16-00519-CV


       Accordingly, we hold that at this time, there is no order or judgment from which Brewer

may prosecute an appeal. We therefore dismiss the appeal for want of jurisdiction. We order

Brewer to pay all costs incurred, if any, as a result of this appeal.


                                                   PER CURIAM




                                                  -3-